 In the Matterof JULIUS KAYSER & Co.andAMERICAN FEDERATION OFHOSIERY WORKERS, AFFILIATED WITH TEXTILE WORKERS UNION OFAMERICA, C. I. O.Case No. C-1946.-Decided September 19, 1941Jurisdiction:textile manufacturing industry.Settlement: stipulation providing for compliancewith the Act.Remedial Orders:entered on stipulation.Mr. Millard L. Midonick,for the Board.Hardy, Stancliffe d Hardy,of New York City, for the respondent.Mr. David Jaffe,of New York City, for the Hosiery Workers.Mr. Dan M. Byrd, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by American Fed-eration ofHosiery Workers, affiliated with Textile Workers Union ofAmerica, C. I. 0., herein called the Hosiery Workers, and TextileWorkers Union of America, C. I. 0., herein called the T. W. U. A.,and after an order consolidating the cases,' dated March 12, 1941,the National Labor Relations Board, herein called the Board, by its\Regional Director for the Second Region (New York City), issuedits complaint dated July 18, 1941, against Julius Kayser & Co., NewYork City, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce at its plants in Walton and Brooklyn, New York, withinthe meaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint accompanied by notice of hearingwereduly served upon the respondent, the Hosiery Workers, andthe T. W. U. A.1The T.W. U. A. Sled itscharges with the Regional Directorfor the ThirdRegion, whilethe Hosiery Workers filed its charges with the Regional Director for the Second Region.In its order of consolidation the Board also ordered the transfer of the charges filed byT.W. U. A.to the Second Region fromthe ThirdRegion.35 N. L. R. B., No. 119.521 522DECISIONS OF NATIONAL LABOR RELATIONS BOARD`Concerning the unfair labor practices, the complaint alleged, insubstance (1) that in about the summer of 1933 the respondent atitsWalton, New York, plant initiated, formed, and sponsored theGrievance Committee or the Independent Representation Plan,herein called the Plan, and on or about October 20, 1940, initiated,formed, and sponsored The Independent Association of TextileWorkers, unaffiliated, herein called the Association, and, thereafter,dominated, contributed to the support of, and interfered with theadministration of the Plan and the Association; (2) that from on orabout July 5, 1935, and thereafter the respondent, at both its Brooklynand Walton plants, warned its employees .to refrain from aiding, be--coming or remaining members of the T. W. U. A., or any other labororganization; threatened to discharge, lay off, or refuse to reinstateits employees, to shut down its plants, lock out its employees, andremove its plants to other localities, or to engage in other reprisalsif its employees should aid the T. W. U. A. or if they should be-come or remain members of or apply for membership in the T. W.U. A. or engage in any other concerted activity, or if the T. W. U. A.should attempt to bargain collectively or present grievances on theirbehalf; informed its employees that joining the T. W. U. A. wouldresult in no advantage to them; vilified, disparaged, and expresseddisapproval of the T.W. U. A.; warned its employees it wouldnot bargain collectively with the T.W. U. A.; investigated pros-pective employees concerning their affiliation with labor organiza-tions; refused to employ applicants for employment because theywere affiliated with a labor organization; engaged in espionage andsurveillance of the activities of employees in connection with theT.W. U. A.; (3) that the respondent on or about October 30, 1939,locked out 47 named employees of the hosiery division of its Brook-lyn plant, and on November 17, 1939, locked out approximately 500of its employees in the hosiery division of the Brooklyn plant andsubsequently refused to reinstate these employees, for the purpose ofand with the intent to avoid collective bargaining with the T. W.U. A. to discourage membership in the T. W. U. A., to interfere with,restrain, and coerce its employees at its Brooklyn plant and in allother plants in the exercise of their rights under the Act; (4) thatby these and other acts the respondent, since July 5, 1935, interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.On August 1 the re-spondent filed an answer to the complaint in which it denied theallegations of unfair labor practices.On July 30, 1941, prior to the scheduled hearing in the case,2the respondent, the Hosiery Workers, and an attorney for the Board20n July 29, 1941, theRegionalDirectorpostponed the hearing in this matter untilsuch future date as should be designated. JULIUS KAYSER&Co.523entered into a stipulation in final settlement and disposition of allallegationsin the complaintrelating to unfair labor practices allegedto have occurredat the respondent'sBrooklyn plant.On August 15,1941,the Board issuedits ordersevering the cases previously con-solidated.The stipulation providesas follows :IT IS HEREBY STIPULATED AND AGREEDby andbetween JuliusKayser & Co.; American Federation of Hosiery Workers, affil-iatedwith theTextileWorkers Union of America, C. I. 0.;and MillardL. Midonick, attorney for the NationalLabor Rela-tionsBoard,Second Region :I.On charges in Case No.II-C-2922 filedby American Federa-tion of HosieryWorkers, affiliated with Textile Workers Unionof America, C. I. 0., hereinafter called the Union, the NationalLaborRelations Board, hereinafter calledthe Board, by ElinoreM. Herrick,RegionalDirector for the Second Region, New YorkCity, actingpursuantto authoritygranted in Section 10, subsec-tion(b), of the National LaborRelationsAct, 49 Stat. 449,hereinaftercalled the Act, and itsRules and Regulations-Series2, as amended,Article IV, Section 1, issuedits complaint onthe 18th day of July1941, againstJulius Kayser & Co.,here-inafter calledthe respondent, in the above-entitledconsolidatedmatter.II.A copy of the amended charge in Case No. II-0-2922 filedJune 25,1941,the complaint,notice of hearing thereon, andNational Labor Relations Rules and Regulations-Series 2, asamended, wereduly servedupon the respondentand upon theUnion.III. Julius Kayser &Co. is and hasbeen, sinceJune 2, 1911,a corporationduly organizedunder and existingby virtue ofthe laws of the Stateof New _ York, havingits principal office,and place of businessat 500 Fifth Avenue, in the City, Countyand Stateof New York, and isnow and has been'continuouslyengaged atsaid place of business and atplants located invariousstates ofthe UnitedStates andin foreigncountries,includinga plant at453 DeKalb Avenue, County of Kings, City and Stateof NewYork, hereinafter called the Brooklyn plant, and includ-ing a plantin the Village ofBangor,County of Northampton,Commonwealthof Pennsylvania,hereinafter called the Bangorplant, in the manufacture,sale and distributionof knit fabriccloth and articles of apparel and relatedproducts.IV. For a numberof years, priortoNovember 17, 1939, re-spondent manufactured women's hosiery in its HosieryDivision,at itsBrooklynplant.For a number of years and until thepresent time,the respondenthas manufactured and continues .524DECISIONS OF NATIONAL LABOR RELATIONS BOARDto manufacture women's hosiery at its Bangor plant. On Novem-ber 17, 1939, the respondent shut down the Hosiery Division ofitsBrooklyn plant, terminating the employment of approxi-mately 500 employees who were working in the Hosiery Divisionof its Brooklyn plant at that time.V. In the conduct of its business, the respondent normallypurchased annually, until the November 17, 1939 shut-down, fromplaces outside of the State of New York, materials used in themanufacture of women's hosiery, amounting in value in excessof $400,000.The aforesaid materials constituted more than fifty(50) per cent in.value of all materials used by the respondentin the Hosiery Division of the Brooklyn plant. Such materialsof the minimum value stated above, were shipped until the shut-down of November 17, 1939, to the Hosiery Division of theBrooklyn plant of the respondent from places outside of theState of New York.VI. In the conduct of its business, the respondent normallypurchases annually from places outside of the Commonwealthof Pennsylvania, materials used in the manufacture of women'shosiery, amounting in value in excess of $100,000.The afore-said materials constitute more than fifty (50) per cent in valueof all materials used by the respondent in the Bangor plant. Suchmaterials of the minimum value stated above, are shipped toitsBangor plant from places outside of the Commonwealth ofPennsylvania.VII. In the conduct of its business, the respondent normallysold annually, until the shut-down of November 17, 1939, productsof the -Hosiery Division of its Brooklyn plant amounting in ex-cess of $400,000.Of the total sales of products of the HosieryDivision of the Brooklyn plant, made by the respondent annually,more than fifty (50) percent were normally sold and shippedfrom the Hosiery Division of the Brooklyn plant directly tocustomers located in states other than the State of New York.VIII. In the conduct of its business, the respondent normallysells annually, products of the Bangor plant amounting in ex-cess of $400,000.Of the total sales of products of the Bangorplant,made by the respondent annually, more than fifty (50)percent are normally sold and shipped from the Bangor plantdirectly to customers located in states other than the Common-wealth of Pennsylvania.IX. Respondent for a number of years,,until November, 1939,operated the Hosiery Division of its Brooklyn plant separateand apart from the remainder of its Brooklyn plant, whichcontinues to manufacture products other than women's hosiery. JULIUSKAYSER& CO.525On October 30, 1939, the respondent shut down the second floorof the Hosiery Division of its Brooklyn plant, and on November17, 1939, the respondent shut down the remainder of the HosieryDivision of its Brooklyn plant, and it has not since resumed anyhosiery operations at its Brooklyn plant.The respondent repre-sents that it intends never to resume hosiery operations at itsBrooklyn plant.X. Respondent now operates and has operated a plant in Hat-tiesburg,Mississippi, engaged in the manufacture of women'shosiery.The Hattiesburg plant is also engaged in interstateand foreign commerce in excess of the minima set forth above inparagraphs VI and VIII concerning the Bangor plant.XI. American Federation of Hosiery Workers, affiliated withTextileWorkers Union of America, C. I. 0. is and has been alabor organization within the meaning of Section 2, subsection(5), of the Act.XII. The respondent and the Union hereby waive, in respectonly to Case No. II-C-2922, the right to a hearing to the takingof testimony or other evidence before a Trial Examiner, and tothe making of findings of fact and conclusions of law by theBoard'pursuant to the provisions of the Act.XIII. This stipulation, together with the amended charge inCase No. II-C-2922, and the complaint herein dated July 18,1941, the affidavits of service of the amended charge in Case No.II-C-2922 and the said complaint, with corresponding returnreceipts, the answer of the respondent to said complaint, if any,the National Labor Relations Board Rules and Regulations-Series 2, as amended, may be introduced into the record in theabove-entitledmatter by filing the said documents with theBoard at Washington, D. C., and when so introduced shall con-stitute the entire record in the proceeding now numbered II-C-2922.XIV. The Order of the Board approving. this stipulation, ifsuch Order is issued, shall constitute a final settlement and dis-position of all allegations in the complaint in Case No. II-C-2922 insofar as concerns matters prior to the date of the exe-cution of this stipulation, which allegations concern unfair laborpractices alleged to have occurred in connection with the opera-tion of the Brooklyn plant of the respondent and the shut-downthereof.Neither this stipulation nor any Board Order which may beissued approving it shall affect in any way Case No. II-0-3502(III-C-429).Accordingly, no settlement or disposition is herebymade of any allegations in the complaint in Case No. II-C-3502 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD(III-C-429), which allegations concern unfair labor practicesalleged to have occurred in connection with the operation of theWalton plant of the respondent.XV. Upon the entire record in Case No. II-C-2922, the Boardmay forthwith or at any future time, issue the following Order :The respondent, Julius Kayser & Co., its officers, agents, suc-cessors and assigns, shall :1.Refrain from :(a)Discouraging membership in American Federation ofHosiery Workers, affiliated with Textile Workers Union of Amer-ica,C. I. 0., or any other labor organization of its employees,by discharging, laying off, locking out, or refusing to reinstateany of its employees, or in any other manner discriminating inregard to the hire or tenure of employment, or any term or con-dition of employment, of its employees in any of its hosieryplants located in the United States;(b) In any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization,to form, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining ofother mutual aid or bargaining as guaranteed in Section 7 ofthe National Labor Relations Act, in the following ways or inany other manner : by urging, persuading or warning its em-ployees working in any of its hosiery plants located in the UnitedStates to refrain from aiding, becoming or remaining membersof the American Federation of Hosiery Workers, or any otherlabor organization; by threatening any such employees workingin any such hosiery plants with discharge, with lay-off, withrefusal to reinstate, with removal of any plants or any operationsin said plants to other places, with shut-downs, with lockoutsor with other reprisals, if they should aid American Federationof Hosiery Workers or members' thereof, or if they should becomeor remain members or apply for membership in American Fed-eration of HosieryWorkers, or engage in any other concertedactivity, or if said American Federation of Hosiery Workersshould bargain collectively or present grievances on their behalf;by informing any of such employees that joining or aidingAmerican Federation of Hosiery Workers or any other labororganization, or engaging in other concerted activities, wouldresult in no advantage to them; by villifying and disparagingAmerican Federation of Hosiery Workers or any other labororganization, or the leadership or adherents of any labor organ-ization, to such employees; by expressing disapproval of the JULIUS KAYSER & CO.527leadership of American Federation of Hosiery Workers to suchemployees; by informing such employees that it would not bar-gain collectively under any circumstances with the AmericanFederation of Hosiery Workers or any other labor organization;by interrogating and investigating prospective employees of anyof such hosiery plants concerning their affiliations with labororganizations and their views with respect to labor organizations;by refusing to employ applicants for employment at any ofsuch hosiery plants, because they were affiliated with -a labororganization, or were believed likely to become affiliated with orsympathize with a labor organization, or to engage in other con-certed activities for the purposes of collective bargaining andother mutual aid and protection; by engaging in espionage andsurveillance of the activities of such employees in connection withthe American Federation of Hosiery Workers or any other labororganization.2.Take the following affirmative action :(a)Place all employees on the second floor of the HosieryDivision of the Brooklyn plant of the respondent at the time ofthe October 30, 1939 shut-down of the said second floor, and atthe time of the November 17, 1939 shut-down of the remainderof the Hosiery Division of the Brooklyn plant upon a preferentiallist, such preferential list to be prepared in accordance with therespond'ent's usual method of reinstating laid-off employees asapplied in the conduct of respondent's hosiery business at itsBrooklyn plant prior to the shut-downs of October 30 andNovember 17, 1939, without discrimination against any employeebecause of his union affiliation or activities, following a systemof seniority to such extent as has been applied in the conduct ofthe respondent's hosiery business at its Brooklyn plant prior tothe said shut-down;(b)To the extent that positions are now available in its Bangorplant, offer reinstatement and employment of those persons whowere employed on the second floor of the Hosiery Division of theBrooklyn plant at the time of the October 30, 1939 shut-down, andthose persons who were employed in the remainder of the HosieryDivision of the Brooklyn plant at the time of the November 17,1939 shut-down, in their former or substantially equivalent posi-tions without prejudice to their seniority and other rights andprivileges, in the manner provided above in paragraph 2 (a)hereof; and offer payment for the reasonable expenses entailedin the transportation of said employees and their families toBangor, Pennsylvania, from New York, New York, or offer toeffect such transportation without cost to said employees; 528DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)With respect to those persons referred to above in para-graphs 2 (a) and (b), for whom no employment is immediatelyavailable at the respondent's Bangor plant, after the date of thisOrder, in accordance with the preferential list described abovein paragraph 2 (a), offer employment in their former or sub-stantially equivalent positions as such employment become avail-able at the Bangor, Pennsylvania, plant of the respondent, andbefore other persons are hired for such work; and offer paymentfor the, reasonable expenses entailed in the transportation ofsaid employees and their families to Bangor, Pennsylvania, fromNew York, New York, or offer to effect such transportation with-out cost to said employees;(d) In the event that the respondent, its agents, successors orassigns, should in the future ever decide to resume the manufac-ture of women's hosiery at its Brooklyn plant, offer immediatelyat that time reinstatement and employment to the persons on theaforesaid preferential list, in- the same manner that employmentis ordered to be offered with respect to Bangor, Pennsylvania,plant;(e)Make reasonable efforts to inform in writing each andevery one of the employees on the second floor of the HosieryDivision of the Brooklyn plant at the time of the October 30,1939, shut-down, and the employees employed in the remainderof the Hosiery Division of the Brooklyn plant, at the time ofthe November 17, 1939, shut-down; (1) that the respondent willnot engage in the conduct from which it is ordered to refrain inparagraphs 1 (a), and 1 (b) of this Order; (2) that the respond-ent will take the affirmative action set forth in paragraphs 2 (a),(b), (c), and (d) and (e) of this Order; (3) that no documentwhich any person may have signed agreeing not to join a labororganization is of any force or effect; and (4) that the respond-ent's employees are free to become members of the AmericanFederation ofHosieryWorkers, affiliated with the TextileWorkers Union of America, C. I. 0.; that respondent will notdiscriminate against any employee because of membership oractivity in that organization;(f)Post notices to the employees in conspicuous places in itsBrooklyn plant and maintain such notices for a period of atleast sixty (60) consecutive days from the date of posting, stating:(1) that the respondent will not engage in the conduct fromwhich it is ordered to refrain in paragraphs 1 (a), and 1 (b) ofthisOrder;" (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b), (c); (d) and (e) ofthis Order; (3) that no document which any person may have JULIUS KAYSER & CO.529'signed agreeing not to join a labor organization is of any forceor effect; and (4) that the respondent's employees are free to+become members of the American Federation of Hosiery Workers,affiliated with the Textile Workers Union of America, C. 1. 0.; thatrespondent will not discriminate against any employee because ofmembership or activity in that organization; and in the eventthat the respondent, its agents, successors, or assigns, shall, in,the future, resume the business of manufacturing hosiery atitsBrooklyn plant, at that time immediately again post like-notices in its Brooklyn plant and keep them posted for the sameperiod ;(g)Notify the Regional Director for the Second Region in,writing within ten (10) days from the date of this Order, what,steps the respondent has taken to comply herewith.XVI. Upon application by the Board forthwith or at any-future time, without further notice to the respondent, UnitedStates Circuit Court of Appeals for the Second Circuit, or anyother appropriate Court as provided in Section 10, subdivision,(e) of the Act, may enter a decree .embodying and enforcing:the 'said Order of the Board in substantially the same form set-forth above in paragraph XV and the respondent hereby ex-pressly consents thereto and expressly waives its right to contest-the entry of such decree.XVII. Without admitting that any of the unfair labor prac-tices alleged in the Complaint have been committed, the respond-ent now joins in this stipulation and agreement to the end that-this matter may be amicably settled.XVIII. This stipulation is subject to the approval of the Board,.shall become effective immediately upon the granting of suchapproval by the Board, but shall not be effective until it hasreceived such approval.-It is expressly understood that the terns of this stipulation.embody the' entire agreement among the parties hereto, and it-is further understood that there is no verbal or other agreement-of any kind which in substance or effect in any way varies, alters,,or adds to this stipulation.On August 15, 1941, the Board issued its Order approving theStipulation, making it a part of the record, and pursuant to Article-II, Section 36 of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, transferred the proceedings to the-Board for the purpose of entry of a Decision and Order pursuant-to the provisions of said stipulation.Upon the above stipulation andthe entire record in the case, the Board makes the following: 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTJulius Kayser & Co. is a New York corporation having its prin-cipal office and place of business at 500FifthAvenue, New YorkCity.It is engaged in the sale and distribution of knit fabric clothand articles of apparel and related products at plants located invarious Statesof the UnitedStates and in foreign countries,includinga plant at 453 DeKalbAvenue,Brooklyn, NewYork.Prior to -ashut-down of the respondent'shosierydivision at its Brooklyn planton November17, 1939, therespondent annually purchased raw mate-rials used in the manufacture of women's hosiery valued,in excess of$400,000, practically all of which were shipped to the Brooklyn plantfrom places outside of the Stateof New York.The aforesaid mate-rials constituted more than 50 per cent in value of all materials usedby therespondent in thehosiery divisionof its Brooklyn plant.Prior to the shut-down,the respondent annually sold finished prod-ucts valued in excess of $400,000,of which morethan 50 per centwere sold and shippeddirectlyto customers located in States otherthan the Stateof New York.We find that the above-described operations constitute a continuousflow of trade,traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation,and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that'Julius Kayser & Co.,New York City,its officers,agents, successors,and assigns shall:1.Refrain from :(a)Discouraging membership in American Federation of HosieryWorkers, affiliated with Textile Workers Union of America,C. I. 0.,or any other labor organization of its employees,by discharging,laying off,locking out,or refusing to reinstate any of its employees,or in any other manner discriminating in regard to the hire or tenureof employment,or any term or condition of employment, of itsemployees in any of its hosiery plants located in the United States;(b) In any manner interfering with, restraining or coercing itsemployees in the exercise of their rights to self-organization,to form,join or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or bargaining as guaranteed in Section 7 of the National Labor JULIUS KAYSER&co.531Relations Act, in the following ways or in any other manner : byurging, persuading or warning its employees working in any ofits hosiery plants located in the United States to refrain from aiding,becoming or remaining members of the American Federation ofHosiery Workers, or any other labor organization;by threatening anysuch employees working in any such hosiery plants with discharge, withlay-off, with refusal to reinstate,with removal of any plants or anyoperations in said plants to other places, with shut-downs,with lock-outs or with other reprisals,if they should aid American Federationof Hosiery Workers or members thereof,or if they should becomeor r'main members or apply for membership in American Federa-tion of Hosiery Workers, or engage in any other concerted activity,,or if said American Federation of Hosiery Workers should bargaincollectively or present grievances on their behalf;by informing anyof such employees that joining or aiding American Federation ofHosieryWorkers or any other labor organization,or engaging in,other concerted activities,would result in no advantage to them; byvilifying and disparaging American Federation of Hosiery Workersor any other labor organization,or the leadership or adherents ofany labor organization,to such employees;by expressing disapprovalof the leadership of American Federation of Hosiery Workers tosuch employees;by informing'such employees that it would notbargain collectively under any circumstances with the AmericanFederation of Hosiery Workers or any other labor organization; byinterrogating and investigating prospective employees of any of suchhosiery plants concerning their affiliations with labor organizationsand their views with respect tb labor organizations;by refusing toemploy applicants for employment at any of such hosiery plants,because they were affiliated with a labor organization,or were be-lieved likely-to become affiliated with or sympathize with a labor or-ganization,or to engage in other concerted activities for the purposesof collective bargaining and other mutual aid and protection; by en-gaging in espionage and surveillance of the activities of such em-ployees in connection with the American Federation of HosieryWorkers or any other labor organization.2.Take the following affirmative action :(a) Place all employees on the second floor of the Hosiery Divisionof the Brooklyn plant of the respondent at the time of the Octo-ber 30, 1939, shut-down of the said second floor, and at the time ofthe November 17, 1939, shut-down of the remainder of the HosieryDivision of the Brooklyn plant upon a preferential list, such prefer-ential list to be prepared in accordance with the respondent's usualmethod of reinstating laid-off employees as applied in the conduct ofthe respondent's hosiery business at its Brooklyn plant prior to the451270-42-%of 35-35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDshut-downs of October 30 and November 17, 1939, without discrimina-tion against any employee because of his union affiliation or activities,following a system of seniority to such extent as has been applied inthe conduct of the respondent's hosiery business at its Brooklyn plantprior to the said shut-down;(b)To the extent that positions are now available in its Bangorplant, offer reinstatement and employment of those persons who wereemployed on the second floor of the Hosiery Division of the Brooklynplant at the time of the October 30, 1939, shut-down, and those personswho were employed in the remainder of the Hosiery Division of theBrooklyn plant at the time of the November 17, 1939, shut-down,in their former or substantially equivalent positions without preju-dice to their seniority and other rights and privileges, in the mannerprovided above in paragraph 2 (a) hereof; and offer payment forthe reasonable expenses entailed in the transportation of said em-ployees and their families to Bangor, Pennsylvania, from New York,New York, or offer to effect such transportation without cost to saidemployees ;(c)With respect to those persons referred to above in paragraphs2 (a) and (b), for whom no employment is immediately availableat the respondent's Bangor plant, after the date of this Order, inaccordance with the preferential list described above in paragraph2 (a), offer employment in their former or substantially equivalentpositions as such employment becomes available, at the Bangor,Pennsylvania, plant of the respondent, and before other persons arehired for such work; and offer payment for the reasonable expensesentailed in the transportation of said employees and their familiestoBangor, Pennsylvania, from New York, New York, or offer to,effect such, transportation without cost to said employees;(d) In the event that the respondent, its agents, successors or as-signs, should in the future ever decide to resume the manufacture ofwomen's hosiery at its Brooklyn plant, offer immediately at thattime reinstatement and employment to the persons on the aforesaidpreferential list, in the same manner that employment is orderedto be offered with respect to Bangor, Pennsylvania, plant;(e)Make reasonable efforts to inform in writing each and everyone of the employees on the second floor of the Hosiery Division ofthe Brooklyn plant at the time of the October 30, 1939, shutdown,and the employees employed in the remainder of the Hosiery Divi-sion of the Brooklyn plant, at the time of the November 17, 1939,shut-down; (1) that the respondent will not engage in the conductfrom which it is ordered to refrain in paragraphs 1 (a), and 1 (b)of this Order; (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a), (b), (c), (d), and (e) of this Order; JULIUS KAISER & CO.533(3) that no document which any person may have signed agreeingnot to join a labor organization is of any force or effect; and (4) thatthe respondent's employees are free to become members of the Amer-ican Federation of Hosiery Workers, affiliated with the Textile Work-ers Union of America, C. I. 0.; that respondent will not discriminateagainst any employee because of membership or activity in thatorganization ;(f)Post notices to the employees in conspicuous places in its-Brooklyn plant and maintain such notices for a period of at leastsixty (60) consecutive days from the date of posting, stating: (1)that the respondent will not engage in the conduct from which it is.ordered to refrain in paragraphs 1 (a), and 1 (b) of this Order; (2)that the respondent will take the affirmative action set forth in para-graphs 2 (a), (b), (c), (d), and (e) of this Order; (3) that no docu-ment which any person may have signed agreeing not to join a labororganization is of any force or effect; and (4) that the respondent'semployees are free to become members of the American FederationofHosieryWorkers, affiliated with the Textile Workers Union ofAmerica, C. I. 0.; that the respondent will not discriminate againstany employee because of membership or activity in that organization ;and in the event that the respondent, its agents, successors, or assigns,shall, in the future, resume the business of manufacturing hosiery atitsBrooklyn plant, at that time immediately again post like noticesin its Brooklyn plant and keep them posted for the same period ;(g)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the, date of this Order, what steps therespondent has taken to comply herewith.